TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00222-CR




                                  Scott Lee Parker, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 48,267, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 9, 2001

Do Not Publish